Davis, P. J.,
dissenting:
I dissent from the conclusion of my learned brothers. In cases to which the statute referred to is applicable, I think it operates to prevent proceedings to vacate the assessment.
The remedy of the party aggrieved, in such a case, is by an apjiropriate proceeding to review and correct the action of the commissioner and assessors, and not by one which completely annuls their action.
The view adopted by the majority of the court renders the statute ■of little or no practical value. It enactment was useless if its •effect can be wholly overthrown by a single suggestion of error such as is alleged in this case.
I am, therefore, constrained to dissent.
Order affirmed.